FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10078

               Plaintiff - Appellee,             D.C. No. 2:14-cr-01494-DGC

 v.
                                                 MEMORANDUM*
JOSE JUAN MARTINEZ-MENDIA,
a.k.a. Jose Martinez, a.k.a. Jose Juan
Martinez, a.k.a. Juan Martinez, a.k.a. Jose
Reynaldo Medina-Martinez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jose Juan Martinez-Mendia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for reentry of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Martinez-Mendia’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Martinez-Mendia the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Martinez-Mendia waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-10078